Citation Nr: 1133127	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a facial tic.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The matters on appeal must be remanded for the following reasons.

Regarding the claim for an initial disability rating in excess of 50 percent, the record reflects that the most recent VA treatment records relating to the Veteran's service-connected PTSD are dated in June 2009, and that the Veteran was most recently afforded a VA examination in connection with his claim for PTSD in May 2007.  The Veteran has submitted multiple statements from himself, family members, friends, and colleagues in support of his claim for a higher initial rating.  In such statements, the Veteran and his wife have asserted, as recently as September 2010, that the Veteran's PTSD meets the criteria for a rating higher than 50 percent, and, in a September 2010 written statement, the Veteran mentioned that he continued to see a VA psychiatrist on a regular basis.  Also, in a September 2010 written statement, a work colleague of the Veteran asserted that, over the past two years, the Veteran had been having more problems with his PTSD in the work place, such as increased levels of anger when faced with conflicts and challenges, and a greater propensity to become volatile in a very short period of time.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Veteran asserted in September 2010 that he received regular VA treatment, and the most recent VA treatment records for PTSD are dated in June 2009, the RO should obtain any records of VA treatment for PTSD, since June 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Furthermore, statements submitted by the Veteran and others, including that submitted by his work colleague in September 2010, indicate that the Veteran's PTSD may have worsened in recent years; again, he was last afforded a VA examination in connection with his PTSD claim in May 2007.  To ensure that the record reflects the current severity of the Veteran's service-connected PTSD, a more contemporaneous PTSD examination (with findings responsive to the applicable rating criteria), is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Regarding the service connection claim on appeal, medical records indicate current treatment for a facial tic.  Service treatment records reflect treatment for scattered acid burns of the face and chest in May 1969, but no complaints of, or findings pertinent to, any facial tic.  The Veteran and his wife have asserted in various written statements that the Veteran's current facial tic is the result of his in-service acid burns to the face.  Also, in an October 2001 statement-the earliest notation in the medical record of a facial tic-the Veteran reported having a tic consisting of abnormal upper lip movements since his days in Vietnam.  Furthermore, a letter from the Veteran's private physician, Dr. B., dated in September 2006, expresses the opinion that the Veteran's chronic facial tic is directly and causally related to his service in Vietnam.  However, Dr. B. did not provide any rationale for this opinion, and other private treatment records, including records dated in June 2005 and August 2006, indicate that the Veteran's facial tic may be related to a frontal meningioma, for which the Veteran is not service-connected.  

The record includes no VA medical opinion addressing the medical relationship, if any, between a current facial tic and service.  Under these circumstances, the Board finds that such medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, as reflected in a September 2010 statement, the Veteran's wife has asserted that his facial tic might be caused or aggravated by his PTSD, and that, when his PTSD symptoms are exacerbated, his tic becomes much worse.  Therefore, on remand, the VA examiner conducting the PTSD examination should make a determination as to whether the Veteran's facial tic is caused or aggravated by, or is otherwise medically related to, his service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected PTSD and claimed facial tic disability, dated from June 2009 to the present.  The RO or AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The Veteran should be afforded an examination by an examiner with appropriate expertise to determine the current nature and severity of his service-connected PTSD.  The claims file must be made available to and reviewed by the examiner.  The RO or AMC should ensure that all information required for rating purposes is provided by the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should discuss the current severity and symptoms of the Veteran's service-connected PTSD.  The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's psychiatric disability, and an explanation of what the score means.

Also, the examiner should provide an opinion as to whether there is a 50 percent or better probability that a facial tic disorder is caused or is aggravated (i.e., permanently worsened) by the Veteran's PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner must provide a complete rationale for any stated opinion. 

3.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine if he has a facial tic disability related to service.  The claims file must be provided to and reviewed by the examiner.  Any indicated studies should be performed.

Based on examination results and a review of the claims file, the examiner should provide an opinion as to whether there is a 50 percent or better probability that a facial tic disorder is etiologically related to the Veteran's service, to include acid burns of the face in May 1969.  

The examiner should also discuss the September 2006 letter from Dr. B., expressing the opinion that the Veteran's chronic facial tic is directly and causally related to his service in Vietnam, as well as those private treatment records, such as those dated in June 2005 and August 2006, indicating that the Veteran's facial tic is related to a frontal meningioma.  

The rationale for each opinion expressed must be provided.

4.  After completing the foregoing and any additional development deemed necessary, the RO or AMC should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


